1                                             GENESIS       C.    STEPHENS

                                        TH DISTRICT COURT,   500 E. San Antonio Ave.       # 906
 2                                384

                                               (915)546-2134         (915)543-3882
 3


 4
                                                   gstephens@epcounty.com                          4y° v
                                                       March 27,     2015                                    y
 5
                                                                                                         k       ,u
 6


 7
      Court of    Criminal Appeals
                                                                                      FILED IN
                                                                         COURT OF CRIMINAL APPEALS
      500 E.   San Antonio Ave.   #1203
 8

      El Paso,    TX 79901
                                                                                     MAR 3 0 2015
 9

      Re:        Fidenco Valdez v.   State of Texas
10                                                                              Abel Acosta, Qer*
      Appellate Cause Number: AP-77,042
11


12


13

      I Genesis C. Stephens, Official Court Reporter, certify to the Court that I am unable to file
14

      the reporter's record in the above styled and numbered case due March 30, 2015 due to my current
15

      case load.     I respectfully ask the court to grant a three-month extension of time, or as much
16

      time as may be allotted for this type of Record.            Thank you.
17


18


19

                                                                             /s/Genesis Stephens
20

                                                                            Genesis C.   Stephens,TEXAS CSR #7835
21

                                                                            Expires December 31, 2015
22


23


2.4

25



                                  GENESIS STEPHENS, OFFICIAL COURT REPORTER
                             384TH DISTRICT COURT;           500 E.     SAN ANTONIO,       RM.     906
                               EL PASO,      TX 79901        (915)    546-2000, EXT. 3632